DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A  (Claims 1-6 and 13-20) in the reply filed on 8/12/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (2013/0217188).
	With respect to Claim 1, Wang et al discloses an integrated circuit assembly  (Figure 6) comprising: a first integrated circuit chip (Figure 6, 40B) comprising a device side (Figure 6, top of 40B) opposite a backside (Figure 6, bottom of 40B), the device side comprising a plurality of transistor devices (Figure 1, 20, paragraph 7 and Figure 6), a plurality of metal layers  (Figure 6, 32,34, 32) over the plurality of transistor devices, and plurality of device contact points  (Figure 6, 38) above the plurality of metal layers, the plurality of metal layers comprising a topmost metal layer (Figure 6, top 32) and a bottommost metal layer (Figure 6, bottom 32), and the backside comprising a plurality of backside contacts (Figure 3, 62 and Figure 6), the first integrated circuit chip comprising one or more through silicon vias (TSVs) (Figure 6, 24), the TSV extending from the backside contacts (Figure 3, 62 and Figure 6) to a location between the bottommost metal layer and the topmost metal layer (Figure 6), and the first integrated circuit chip having a footprint (Figure 6, 40B); and a second integrated circuit chip  (Figure 6, 44 to the left) comprising a device side  (Figure 6, bottom of 44B) comprising a plurality of device contact points (on top of 38, Figure 6) thereon, the second integrated circuit chip  (Figure 6, 44 to the left)on the first integrated circuit chip (Figure 6, 40B) in a device side to device side configuration, 
wherein one of the plurality of device contact points  (on top of 38, Figure 6) of the second integrated circuit chip are coupled to ones of the plurality of device contact points (Figure 6, 38) of the first integrated circuit chip, and wherein the second integrated circuit chip has a footprint within the footprint of the first integrated circuit chip. See Figures 1-6 and corresponding text, especially paragraphs 7-14 and 19-23. 
	With respect to Claim 2, Wang et al discloses the limitation “wherein the footprint of the second integrated circuit chip is smaller than a footprint of the first integrated circuit chip”. See Figure 6, where 44 is narrower than 40B.
	With respect to Claim 3, Wang et al discloses the limitation “further comprising a third integrated circuit chip on the first integrated circuit chip in a device side to device side configuration”.  See Figure 6, 44 to the right.

	With respect to Claim 13, Wang et al discloses a system comprising (Fig 6): a package substrate (Figure 6, 72); a first integrated circuit chip (Figure 6, 40B) coupled to the package substrate (Figure 6, 72), the first integrated circuit chip comprising a device side (Figure 6, top of 40B) opposite a backside (Figure 6, bottom of 40B), the device side comprising a plurality of transistor devices (Figure 1, 20, paragraph 7; and Figure 6), a plurality of metal layers  (Figure 6, 32, 34, 32) over the plurality of transistor devices, and a plurality of device contact points (Figure 6, 38) above the plurality of metal layers, the plurality of metal layers comprising a topmost metal layer (Figure 6, top 32) and a bottommost metal layer (Figure 6, bottom 32) , the backside comprising a plurality of backside contacts (Figure 3, 62 and Figure 6), the first integrated circuit chip comprising one or more through silicon vias (TSVs) (Figure 6, 24), the TSVs extending from the backside contacts to a location between the bottommost metal layer and the topmost metal layer, and the first integrated circuit chip having a footprint (Figure 6, 40B); and a second  integrated chip (Figure 6, 44, on left) comprising a device side (Figure 6, 44 bottom) comprising a plurality of device contact points (Figure 6, top of 38) thereon, the second integrated circuit chip on the first integrated circuit chip in a device side to device side configuration (Figure 6), wherein ones of the plurality of device contact points (Figure 6, top of 38) of the second integrated circuit chip are coupled to ones of the plurality of device contact points  (Figure 6, 38) of the first integrated circuit chip, and wherein the second integrated circuit chip has a footprint within the footprint of the first integrated circuit chip (Figure 6). See Figures 1-6 and corresponding text, especially paragraphs 7-14 and 19-23. 
	With respect to Claim 14, Wang et al discloses a heat sink is above the second integrated circuit chip. See Figure 6, 54B of Wang et al.
	With respect to Claim 15, Wang et al discloses a plurality of solder balls on a side of the package substrate opposite the first integrated circuit chip. See Figure 6, 58 of Wang et al.
	With respect to Claim 16, Wang et al discloses the footprint of the second integrated circuit chip is smaller than the footprint of the first integrated circuit chip. See Figure 6 of Wang et al.
	With respect to Claim 17, Wang et al discloses further comprising a third integrated circuit chip on the first integrated circuit chip in a device side to device side configuration. See Figure 6, 44 on right. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0217188) as applied to claims 1-3 and 13-17 above, and further in view of Too et al (US 2011/0227201).
Wang et al is relied upon as discussed above.
However, Wang et al does not explicitly disclose a fourth integrated, a multi-core chip and a graphics chip, as required by the Claims at hand. 
Too et al discloses packages, comprising multiple chips, multi-core chips and graphics chips. See paragraph 29.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention to form the package of Wang et al, using a fourth chip, multi-core chips and/or graphics chips, as these are well known in the art. The use of known components, for their known benefit, would have been prima facie obvious to one of ordinary skill in the art.  Moreover, duplication of parts is prima facie obvious. See In re Harza, 124, USPQ 378 (1960).
	With respect to Claims  4 and 18, the combined references make obvious the limitation “a fourth integrated  circuit chip on the first integrated circuit chip in a device to device configuration”. See paragraph 29 of Too et al. 
	With respect to Claim 5 and 19, the combined references make obvious the limitation ” the second integrated chip is a multi-core chip”. See paragraph 29 of Too et al. 
	With respect to Claim 6 and 20, the combined references make obvious the limitation “the second integrated circuit chip is a graphics chip”. See paragraph 29 of Too et al. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,024,601 in view of Wang et al (US 2013/0217188). 
	With respect to Claim 1, US Patent No. 11,024,601 discloses an integrated circuit assembly comprising: a first integrated circuit chip comprising a device side opposite a backside, the device side comprising a plurality of transistor devices,  and a plurality of device contact points, and the backside comprising a plurality of backside contacts, the first integrated circuit chip comprising one or more through silicon vias (TSVs), the TSV extending from the backside contacts, and the first integrated circuit chip having a footprint; and a second integrated circuit chip comprising a device side comprising a plurality of device contact points thereon, the second integrated circuit chip on the first integrated circuit chip in a device side to device side configuration, wherein one of the plurality of device contact points of the second integrated circuit chip are coupled to ones of the plurality of device contact points of the first integrated circuit chip, and wherein the second integrated circuit chip has a footprint within the footprint of the first integrated circuit chip. See Claims 1 and 4.
	US Patent No. 11,024,601 differs from the Claims at hand in that US Patent No. 11,024,601 does not disclose “a plurality of metal layers over the plurality of transistor devices, and a plurality of device contact points above the plurality of metal layers, the plurality of metal layers comprising a topmost metal layer and a bottommost metal layer”.
	Wang et al discloses Wang et al discloses an integrated circuit assembly  (Figure 6) comprising: a first integrated circuit chip (Figure 6, 40B) comprising a device side (Figure 6, top of 40B) opposite a backside (Figure 6, bottom of 40B), the device side comprising a plurality of transistor devices (Figure 1, 20, paragraph 7 and Figure 6), a plurality of metal layers  (Figure 6, 32,34, 32) over the plurality of transistor devices, and plurality of device contact points  (Figure 6, 38) above the plurality of metal layers, the plurality of metal layers comprising a topmost metal layer (Figure 6, top 32) and a bottommost metal layer (Figure 6, bottom 32), and the backside comprising a plurality of backside contacts (Figure 3, 62 and Figure 6), the first integrated circuit chip comprising one or more through silicon vias (TSVs) (Figure 6, 24), the TSV extending from the backside contacts (Figure 3, 62 and Figure 6) to a location between the bottommost metal layer and the topmost metal layer (Figure 6), and the first integrated circuit chip having a footprint (Figure 6, 40B.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a plurality of metal layers in the device of US Patent No. 11,024,601, for its known benefit in the art of providing a device side to device side electrical connection between dies as disclosed by Wang et al. The use of a known component, metal layers, for its known benefit, providing electrical connection between dies, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 2, US Patent No. 11,024,601 discloses wherein the footprint of the second integrated circuit chip is smaller than a footprint of the first integrated circuit chip. See Claim 1 of US Patent No. 11,024,601. 
	With respect to Claim 3, , US Patent No. 11,024,601 discloses further comprising a third integrated circuit chip on the first integrated circuit chip in a device side to device side configuration. See Claim 1 of US Patent No. 11,024,601. 
With respect to Claims  4 , the combined references make obvious the limitation “a fourth integrated  circuit chip on the first integrated circuit chip in a device to device configuration”, as a duplication of parts.  Duplication of parts is prima facie obvious. See In re Harza, 124, USPQ 378 (1960).
	With respect to Claim 5, with respect to the limitation” the second integrated chip is a multi-core chip”, Official Notice is taken that these types of chips are well known in the art. 
	With respect to Claim 6, and the limitation “the second integrated circuit chip is a graphics chip”,  Official Notice is taken that these types of chips are well known in the art. 
	With respect to Claim 13, Claim 13 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Claim 9 of US Patent No. 11,024,601 discloses a package system.
	With respect to Claim 14, US Patent No. 11,024,601 discloses a heat sink in Claim 9. 
	With respect to Claim 15, Claim 13 of US Patent No. 11,024,601 makes obvious the limitations of present Claim 15. 
With respect to Claim 16, Claim 1 of US Patent No. 11,024,601 makes obvious the limitations of present Claim 16. 
With respect to Claim 17, Claim 1 of US Patent No. 11,024,601 makes obvious the limitations of present Claim 17. 
With respect to Claims  18 , the combined references make obvious the limitation “a fourth integrated  circuit chip on the first integrated circuit chip in a device to device configuration”, as a duplication of parts.  Duplication of parts is prima facie obvious. See In re Harza, 124, USPQ 378 (1960).
	With respect to Claim 19, with respect to the limitation” the second integrated chip is a multi-core chip”, Official Notice is taken that these types of chips are well known in the art. 
	With respect to Claim 20, and the limitation “the second integrated circuit chip is a graphics chip”,  Official Notice is taken that these types of chips are well known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 27-22194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 8, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812